Order entered March 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01059-CV

                           CRYSTAL ANN HARRIS, Appellant

                                              V.

                              VIRGINIA VANEGAS, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-13821

                                          ORDER
        We GRANT appellant’s first request for extension of time to file amended brief and

ORDER the brief received by the Clerk of the Court on February 28, 2014 filed as of the date of

this order.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE